         Case 20-20182 Document 5 Filed in TXSB on 05/15/20 Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS


                                                     )
       In Re:                                        )
                                                     )      CHAPTER 11
       J.C. PENNEY COMPANY, INC., et al.,            )
                                                     )      Case No. 20-20182 (DRJ)
                                                     )
                                                     )
       Debtors.                                      )
                                                     )


                       NOTICE OF APPEARANCE AND REQUEST
                       FOR NOTICES AND SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Ronald M. Tucker, 225 West Washington Street,
Indianapolis, Indiana 46204 represents Simon Property Group, Inc., as landlord (Creditor) and
party in interest in the above case. The undersigned hereby enters his appearance pursuant to
Section 1109 (b) of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 9010 (b)
and request copies of all notices and pleading’s pursuant to Federal Rules of Bankruptcy
Procedure 2002 (a). All such notices should be addressed as follows:

                                    Simon Property Group, Inc.
                                  Attn: Ronald M. Tucker, Esq.
                                  225 West Washington Street
                                   Indianapolis, Indiana 46204

        PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109 (b) of the
Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in
the Rules specified above, but also includes, without limitation, notices of any application,
complaint, demand, hearing, motion, petition, pleading or request, whether formal or informal,
written or oral, and whether transferred or conveyed by mail, delivery, telephone, telegraph, telex
or otherwise filed with regard to the above case and proceedings therein.

                              Respectfully submitted

                              ______/s/Ronald M. Tucker___________________
                              Ronald M. Tucker, Esq., Attorney for
                              Simon Property Group, Inc. and its related entities
                              IN 11428-49
                              (317) 263-2346
                              (317) 263-7901 (FAX)
                              E-mail address: rtucker@simon.com
         Case 20-20182 Document 5 Filed in TXSB on 05/15/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing was served this 15th day of
May, 2020 via ECF Noticing to the persons of record.

                                           By:    /s/Ronald M. Tucker
                                                  Ronald M. Tucker, Esq.

Debtor                                       represented by Matthew D Cavenaugh
J. C. Penney Company, Inc.                                  Jackson Walker LLP
6501 Legacy Drive                                           1401 McKinney Street
Plano, TX 75024                                             Ste 1900
COLLIN-TX                                                   Houston, TX 77010
Tax ID / EIN: XX-XXXXXXX                                    713-752-4200
                                                            Email: mcavenaugh@jw.com

U.S. Trustee                                 represented by Hector Duran, Jr
US Trustee                                                  U.S. Trustee
606 N Carancahua                                            515 Rusk
Corpus Christi, TX 78401                                    Ste 3516
                                                            Houston, Tx 77002
                                                            7137184650
                                                            Email: Hector.Duran.Jr@usdoj.gov
